Case 1:19-cv-00578-JMS-RT Document 105 Filed 08/04/21 Page 1 of 1               PageID #: 975




                                       MINUTES



   CASE NUMBER:           1:19-cv-00578-JMS-RT
   CASE NAME:             Todd Yukutake, et al. v. Clare E. Connors, et al.
   ATTYS FOR PLAS: *Alan A. Beck
                   Stephen D. Stamboulieh
   ATTY FOR DEFTS: *Kendall J. Moser


        JUDGE:       J. Michael Seabright         REPORTER:         Cynthia Fazio

        DATE:        08/04/2021                   TIME:             9:00 am - 9:05 am


  COURT ACTION: EP: Further Hearing on Plaintiffs’ Motion for Summary Judgment
  and Defendant’s Counter Motion for Summary Judgment conducted by video
  teleconference held.

  Discussion held.

  [85] Plaintiffs’ Motion for Summary Judgment - Court’s intent is to grant in whole. Court
  to issue a written order.

  [91] Defendant Clare E. Connors, in her Official Capacity as the Attorney General of the
  State of Hawaii’s Counter Motion for Summary Judgment - Court’s intent is to deny in
  whole. Court to issue a written order.

  Defendant requested to delay entry of the judgment for 30-days so that it can determine a
  course of action. No objection from Plaintiff. The Court directed Counsel to confer and
  file proposed language to be included in its order by August 6, 2021.




  Submitted by: Renee L.F. Honda, Courtroom Manager
